SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á dos de Octubre de mil novecientos uno, en la competencia entre los Juzgados municipales de Cayey y Aibonito, pendiente ante Nos, entablada por requerimiento de inhibición del primero al segundo en el conocimiento de una demanda deducida en juicio verbal sobre pago de trescientos seis dollars noventa y dos centavos por Don Juan Pons Colón, vecino de Aibonito y comerciante, contra Don Felipe Belprés, vecino de Cayey, carpintero, que no han comparecido ante este Tribunal Supremo. — Resultando : Que entablada demanda en dos de Julio último ante el Juez municipal o de Aibonito por Don Juan Pons Colón contra Don Felipe Belprés, vecino de Cayey, en cobro de trescientos seis dollars noventa y dos centavos, procedentes de dinero y efectos suplidos, según cuenta que presentó al Juzgado, se señaló para la celebra-ción del juicio verbal el nueve del propio mes de Julio y se libró exhorto al Juez municipal de Cayey para la citación del demandado; y que no habiendo comparecido éste el día *174señalado para la celebración del juicio, se celebró en rebeldía declarando tres testigos que les constaba la certeza de la deuda y que Belprés se había obligado á pagarla en el pueblo de Aibonito; por lo que de acuerdo con sus asociados dictó sentencia el Juez municipal de dicho pueblo condenando á Don Felipe Belprés al pago de la deuda reclamada con, las costas. — Resultando: Que notificada la sentencia al demandante Don Juan Pons Colón, se recibió en el Juzgado municipal de Aibonito un oficio inhibitorio del Juez municipal de Cayey, duplicado de otro que se decía haberse, remitido con anterioridad y que no consta se recibiera en Aibonito, apareciendo del testimonio que con él se acompa-ñaba, que citado el Belprés para su asistencia al juicio yerbal señalado para el nueve de Julio, el mismo día presentó escrito al Juzgado municipal de Cayey, promoviendo inhibi-toria de jurisdicción, fundado en que, siendo personal la acción deducida en la demanda y no habiéndose señalado lugar para el cumplimiento de la obligación, el Juez compe-tente para conocer de ella era el de Cayey, por ser del domi-cilio del demandado, y en su consecuencia debía librarse oficio inhibitorio al Juez municipal de Aibonito, para que se abs-tuviera de conocer del juicio incoado en aquel Juzgado, á lo que se proveyó de conformidad, después de oirse al Fiscal municipal, que estuvo también conforme con la inhibitoria propuesta. — Resultando: Que concedida vista del oficio inhi-bitorio al demandante Don Juan Pons Colón y al Fiscal del Juzgado de Aibonito, el Juez municipal de dicho pueblo se negó á inhibirse, porque habiéndose obligado Belprés á pagar la cuenta que se le reclamaba en aquel pueblo, debía esti-marse como el lugar del cumplimiento de la obligación; y comunicada esta resolución al de Cayey, como insistiera en la inhibitoria, se elevaron las actuaciones practicadas en ambos Juzgados á este Tribunal Supremo para la resolución de la competencia. — Resultando: Que dada vista de los autos al Fiscal, emitió su dictamen en el sentido de que debe declararse competente al Juez municipal de Aibonito por *175ser el del lugar del cumplimiento de la obligación; y que no habiendo comparecido las partes se ha dado cuenta con los autos para resolver lo que proceda. Siendo Ponente el Pre-sidente del Tribunal Don José S. Quiñones. — Considerando: Que con arreglo al artículo 62 de la Ley de Enjuiciamiento Civil y regla 1? del mismo, fuera de los casos de sumisión expresa ó tácita, será Juez competente en los juicios en que se ejercitan acciones personales, el del lugar en que deba cumplirse la obligación y sólo á falta de éste, á elección del demandante, el del domicilio del demandante, ó el del lugar del contrato, si hallándose en él a,unque accidentalmente pudiera hacerse el emplazamiento; y que habiéndose probado en el juicio verbal celebrado en Aibonito por el testimonio 'de tres testigos contestes que Don Felipe Belprés se com-prometió á pagar á Don Juan Pons Colón su cuenta en aquel pueblo, debe estimarse éste como lugar del cumpli-miento de la obligación, y por consiguiente competente el Juzgado municipal de Aibonito para conocer de la demanda origen de esta competencia. — Fallamos: Que debemos decla-rar y declaramos que el .conocimiento de dicha demanda corresponde al Juzgado municipal de Aibonito, al que con la oportuna certificación, se remitan, á los efectos procedentes, las actuaciones practicadas por ambos Juzgados, sin especial condenación de costas de este incidente. — Así por esta nues-tra sentencia, que se publicará en la Gaceta Oficial, lo pro-nunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — Louis Sulzbacher.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Presidente del Tribunal Supremo Don José S. Quiñones, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico, á dos de Octubre de mil novecientos uno. — E. de J. López Gaztambide, Secretario..